Case 8:15-cv-02787-EAK-AEP Document 541 Filed 12/31/18 Page 1 of 11 PageID 9834



                               IN THE UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

                               CIVIL ACTION NO. 8:15-cv-02787-EAK-AEP


 ANGELA DEBOSE,                              )
     Plaintiff,                              )
                                             )
 v.                                          )
                                             )
 UNIVERSITY OF SOUTH FLORIDA                 )
 BOARD OF TRUSTEES, UNIVERSITY               )
 OF SOUTH FLORIDA, AND                       )
 ELLUCIAN, L.P.,                             )
       Defendants.                           )
 ____________________________________________/


                              PLAINTIFF’S MOTION FOR SANCTIONS
                          OR ALTERNATIVELY RELIEF FROM JUDGMENT

            Plaintiff Angela DeBose (“DeBose”) files a post judgment Motion for Sanctions or

 alternatively relief from judgment pursuant to the Court’s order entered on July 6, 2016 dismissing

 Plaintiff’s breach of 2019 contract claim (Doc. 50); the order entered February 8, 2017 denying the

 motion for sanctions for the destruction of Plaintiff’s evidence (Doc. 86); the order entered on

 August 7, 2017 denying Plaintiff’s motion for sanctions based on new evidence1 (Doc. 144); the

 order entered on March 23, 2018 denying Plaintiff’s motion for relief from judgment concerning the

 nondisclosure, misrepresentation, and concealment of Plaintiff’s 2015 contract (Doc. 263); and the

 order entered on August 14, 2018 denying Plaintiff’s motion to strike defendants affidavits as a sham

 and for sanctions for false testimony concerning the destruction of Plaintiff’s evidence (Doc. 311).

 Final Judgment has been reached (Docs. 474 and 482 Court Decision), specifically with regard to the

 Court’s September 29, 2017 Opinion and Order [210] entering judgment in favor of Defendant




 1
     Reconsideration or Relief from Judgment.

                                                    1
Case 8:15-cv-02787-EAK-AEP Document 541 Filed 12/31/18 Page 2 of 11 PageID 9835



 University of South Florida Board of Trustees and against Plaintiff on Plaintiff’s breach of contract

 and other claims and entering judgment in favor of Defendant Ellucian on Plaintiff’s tortious

 interference, etc. claims. Plaintiff seeks sanctions or relief under Rule 60, based on new evidence

 and fraud on the court. In support of her motion, Plaintiff states as follows:

                                          MEMORANDUM OF LAW

                                                           I.

                                                  INTRODUCTON

         Plaintiff filed breach of contract claims, pursuant to her 2015 contract and 2019 contract

 extension in her Third Amended Complaint (“TAC”). Both contracts were in effect at the time of

 Plaintiff’s termination. In the course of the litigation, Plaintiff’s 2019 extended contract claim was

 dismissed on July 6, 2016 (Doc. 50), prior to summary judgment. Though Plaintiff produced written

 evidence that the contract was offered, Plaintiff did not have possession of the contract itself due to

 the willful destruction of Plaintiff’s files in June-July 2015. In Opposition to the Defendants’

 motions for summary judgment, Plaintiff produced written evidence of her 2015 contract. However,

 on September 29, 2017, the Court granted summary judgment on Plaintiff’s breach of contract claim

 in favor of USFBOT and tortious interference claim in favor of Ellucian because of representations to

 the Court that have since shown to be false, that USFBOT no longer utilizes employment contracts

 and had not since 2005. Therefore, the Court denied Plaintiff’s motion for sanctions not convinced

 that evidence material to the case was destroyed. The Court dismissed Plaintiff’s 2019 contract

 claim in the TAC because it was not convinced that a written contract ever existed and stated the

 Plaintiff should file a motion for sanctions if she was able to prove Defendant’s intentional

 spoliation. At summary judgment, the Court denied Plaintiff’s 2015 contract claim because it was

 not convinced of the documents authenticity, that the document Plaintiff filed was a contract, or that

 such a contract existed.



                                                     2
Case 8:15-cv-02787-EAK-AEP Document 541 Filed 12/31/18 Page 3 of 11 PageID 9836



                                                            II.

                                                   PROCEDURAL HISTORY

            On December 30, 2016, Plaintiff’s former counsel, James Thompson, filed a motion for

 sanctions against USFBOT for willful destruction of Plaintiff’s evidence. (Doc. 61). Additionally,

 on January 18, 2017, Mr. Thompson filed a motion to compel Ellucian to produce documents. (Doc.

 64). On February 8, 2017, the Court denied the motion for sanctions; the motion to compel was

 denied without prejudice. (Doc. 86). On February 16, 2017, Plaintiff’s counsels filed a motion to

 withdraw. (Doc. 93). On February 17, 2017, Plaintiff filed a Second Motion to Compel Ellucian to

 produce documents. (Doc. 99). At hearing on March 21, 2017, the Court granted the motion to

 withdraw filed by Plaintiff’s counsels and granted Plaintiff’s motion to continue pro se. (Doc. 122).

 The Court granted in part and denied in part Plaintiff’s motion to compel the production of

 documents by Ellucian. (id.) The Court also ruled that Plaintiff Pro Se could file a motion for

 sanctions based on new evidence2. (id.) On March 29, 2017, Plaintiff filed the motion for sanctions

 (Doc. 23) and her supporting affidavit. (Doc. 124). On April 28, 2017, Plaintiff filed a Third Motion

 to Compel Discovery from Ellucian. (Doc. 132). On May 23, 2017, a hearing was held on Plaintiff’s

 motion for sanctions and motion to compel. The motion to compel was granted in part and denied in

 part. (Doc. 139). The ruling on the motion for sanctions was deferred until August 7, 2017, at which

 time it was denied. (Doc. 144). On December 8, 2017, Plaintiff filed a Motion for Relief from

 Judgment on the basis of fraud, etc. for USFBOT’s and Ellucian’s nondisclosure or fraudulent

 concealment of Plaintiff’s 2015 contract. (Doc. 238). On March 23, 2018, the Court denied the

 motion. (Doc. 263). On July 30, 2018, Plaintiff filed a motion to strike Defendant USFBOT’s

 opposition to sanctions and affidavits concerning the destruction of Plaintiff’s files as a Sham. (Doc.




 2
     Rule 60 reconsideration or relief from judgment.

                                                        3
Case 8:15-cv-02787-EAK-AEP Document 541 Filed 12/31/18 Page 4 of 11 PageID 9837



 295). On August 14, 2018, at the pretrial hearing, the Court denied Plaintiff’s motion to strike. (Doc.

 311).

                                                            III.

                                                  NEW EVIDENCE

         Plaintiff filed the above pleadings to bring to the Court’s attention USFBOT’s intentional

 destruction of Plaintiff’s files; USFBOT’s false statements to the Magistrate that USF stopped using

 employment contracts in 2005; and USFBOT’s and Ellucian’s nondisclosure, concealment, and

 misrepresentations concerning Plaintiff’s 2015 and 2019 employment contracts and other discovery

 violations to defeat Plaintiff’s breach of contract and tortious interference claims.

         At hearing on February 8, 2017, the Court denied Plaintiff’s motion for sanctions for the

 destruction, stating the following:

         THE COURT: Contrary to the self-serving statement, there is evidence of
         record to demonstrate that the defendant has not used employment contracts
         since 2005, and there's no other testimony that indicates some other -- that such
         contract existed, so substantively the Court is not satisfied that the plaintiff has made
         a sufficient showing that the contract did ever exist.

                                                              -    [2/8/17 Transcript, 37:12-16]


 The Magistrate’s decision reflects that the Court was influenced by the Defendant’s denials that

 USFBOT used written contracts. Again, on September 29, 2017, the Court relied on USFBOT’s and

 Ellucian’s representations about DeBose’s alleged non-contract status to grant summary judgment on

 Plaintiff’s 2015 breach of contract claim against USFBOT and tortious interference claim against

 Ellucian. (See Order and Opinion, Doc. 210). Though Plaintiff provided evidence of her 2015

 contract at summary judgment3, the Court was not convinced the document was an employment

 contract or that such a contract existed because of USFBOT’s misrepresentations—(i.e. paraphrased



 3
  Charlotte Fernee Kelly, DeBose’s former counsel, obtained the 2015 contract from USFBOT after the July 6, 2016
 order dismissing the 2019 contract claim.

                                                        4
Case 8:15-cv-02787-EAK-AEP Document 541 Filed 12/31/18 Page 5 of 11 PageID 9838



 DeBose could not possibly have had a 2015 contract and neither could anyone else because USFBOT

 stopped using employment contracts in 2005).4 Nevertheless, Plaintiff obtained the following new

 evidence to support the instant motion:

          1. Paul Dosal’s trial testimony (Doc. 503, #1);

          2. Paul Dosal’s employment contract (Doc. 503, #2);

          3. Ralph Wilcox’s employment contract (Doc. 503, #3);

          4. Paul Dosal’s appointment status contract identifying his employment classification (Doc.
             503, #4);

          5. First time acknowledgement of the written employment contracts by USFBOT’s counsel
             in Defendant’s Response to Plaintiff’s Notice of Front Pay Calculations (Doc. 523, p. 4:
             “DeBose provided this Court with written contracts through 2019 for two other USF
             employees.”);

          6. Statements by the Defendant before the Magistrate at the December 11, 2018 evidentiary
             hearing on front pay that Dosal and Wilcox, the “two other USF employees,” did in fact
             have a 2019 written contract5, in contradiction to what the Court had been repeatedly told
             by USFBOT’s counsel;

          7. May 23, 2017 Hearing Transcript that shows the Court trying to get clarification on the
             issue of written contracts and being told by Defendant’s Counsel that USFBOT has not
             used written contracts for a long time—since 2005.

          8. May 23, 2017 Hearing Transcript that shows Plaintiff informing the Court that she made
             requests for Dosal’s and Wilcox’s 2019 contract extensions because they were in all ways
             like hers but USFBOT withheld them.

          9. Statements by USFBOT’s counsel and its Human Resources Witness at the December 11,
             2018 hearing that USF no longer utilizes written contracts for “DeBose’s classification”;

          10. Evidence that at the time Dosal offered DeBose the contract in 2014, at the time of
              DeBose’s termination in 2015, and at present, Dosal had the same classification as
              DeBose;

          11. Proof that the testimony by Ralph Wilcox in his January 31, 2017 affidavit (Doc. 78, p. 3,
              ¶ 4) was untruthful or contradicted by Wilcox’s 2019 contract and that Defendants’ no-

 4
   USFBOT filed a motion in limine to exclude argument and evidence of USFBOT’s destruction of DeBose’s
 evidence as well as DeBose’s discovery abuses, public record requests, or state court cases to obtain documents to
 prove the existence of the contracts and other claims. On September 9, 2018, Plaintiff filed a motion for entry of a
 stipulation and order concerning the destruction of Plaintiff’s evidence. (Doc. 411). On September 17, 2018, the
 motion for entry of a stipulation and order was denied, referring to Defendant’s motions in limine. (Doc. 443).
 5
   Refer to Magistrate’s notes or minute entry. (Doc. 534).

                                                           5
Case 8:15-cv-02787-EAK-AEP Document 541 Filed 12/31/18 Page 6 of 11 PageID 9839



            contract statements were used to expressly defeat Plaintiff’s valid breach of contract and
            tortious interference claims.

        12. Evidence that similar to the “denial-admission-change of story” tactic used to explain
            away the willful destruction of Plaintiff’s files, USFBOT used knowingly false denials to
            defeat Plaintiff’s 2015 and 2019 breach of contract claims and related damages. Ellucian
            was not only a benefactor but a willing participant that had actual knowledge of
            DeBose’s 2015 contract. USFBOT used a latent admission and changed its story, stating
            for the first time at the December 11, 2018 evidentiary hearing that written contracts are
            not utilized for “DeBose’s classification”. At the May 23, 2017 hearing before the
            Magistrate, USFBOT confirmed that written employment contracts were not used
            period—for anyone.


                                                        IV.

                                                 ARGUMENT

        The court relied on the Affidavit of Ralph Wilcox and statements made by Defendants’

 counsels in pleadings and at hearings that USFBOT does not use written contracts. See February 8,

 2017 Hearing Transcript, pages 22:12 through 23:6, with emphasis on the paragraph below:

        MR. MCCREA: With respect to the contract which Mr. Thompson says is his
        primary concern, we have a pending motion for summary judgment, it’s
        supported by affidavits that say that USF has not used employment contracts
        since 2005.


        The Court has inherent authority to issue sanctions based upon the described conduct of

 Defendant USFBOT. The authority to sanction parties for bad faith stems not only from the Federal

 Rules of Civil Procedure and the United States Code, but also from the Court's inherent power to

 effectively manage its affairs by punishing and deterring abuses of the judicial process. Chambers v.

 NASCO, Inc., 501 U.S. 32, 43-45 (1991). Thus, Courts may exercise their inherent power to impose

 sanctions in response to abusive litigation practices. Link v. Wabash Railroad Co., 370 U.S. 626, 632,

 (1962); see also Peer v. Lewis, 606 F.3d 1306, 1316 (11th Cir. 2010). “[T]he key to unlocking a

 court's inherent power is a finding of bad faith.” Byrne v. Nezhat, 261 F.3d 1075, 1106 (11th Cir.

 2001) (alteration in original) (citing Barnes v. Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998)).



                                                    6
Case 8:15-cv-02787-EAK-AEP Document 541 Filed 12/31/18 Page 7 of 11 PageID 9840



         A. Bad Faith

                 The bad faith of USFBOT is demonstrated in several ways. Defendant unequivocally

 stated that USFBOT no longer utilizes written contracts. [See February 8, 2017 Hearing Transcript,

 22:12-23:6; 37:12-16]. The Magistrate asked USFBOT’s counsel at the May 23, 2017 hearing to

 confirm that not any written contracts are utilized at USF—not just concerning DeBose but anyone.

 Defendant’s counsel confirmed that USFBOT no longer offered written contracts:

         THE COURT: Well, I'll ask Mr. McCrea, because that's one thing I seem to recall. Maybe
         I'm wrong about that. I thought one of the arguments at the prior hearing was not only as
         to you [DeBose], but there are no appointment contracts, that USF does not use the
         written contracts. And I'll ask that, but I think that's one of the arguments.

         MS. DEBOSE: You're asking me?

         THE COURT: No, I'm going to ask Mr. McCrea, but I'm just reminding you I think that is
         one of the arguments, is that there's not any written contracts that were utilized by USF.
         Mr. McCrea, we'll just interrupt right there and ask you. Am I correct on that recollection?

         MR. MCCREA: Your Honor, my understanding is that USF stopped using written
         employment contracts some years
         back.

         THE COURT: Right.

         MR. MCCREA: It has one-year appointments. And everything in Ms. DeBose's official HR
         file was produced to her including those old appointment letters. But I would go on --

         THE COURT: Well, I'll come back to you. I just wanted to make sure I recalled that
         correctly.

         MR. MCCREA: Yes.


 USFBOT’s counsel did not state that this was only true for a particular classification. USFBOT’s

 counsel did not disclose that Paul Dosal and Ralph Wilcox had written contracts and more

 specifically, 2019 contracts:

         THE COURT: So that would have been the same form that you're alleging as a
         contract or it would have been something different?

         MS. DEBOSE: You mean for the '19, the 2019?

                                                   7
Case 8:15-cv-02787-EAK-AEP Document 541 Filed 12/31/18 Page 8 of 11 PageID 9841




        THE COURT: Yes.

        MS. DEBOSE: That would have been like that, but it would have also included -- I
        would -- I wanted to see from Dosal, which is where it left off, the contract that
        he had, because he was given a contract through 2019 and so was Wilcox, Dr.
        Wilcox. So those were part of the production requests and those documents were
        never turned over.



 USFBOT knew that DeBose was seeking Dosal’s and Wilcox’s 2019 contracts to show additional

 proof of the 2019 contract offer by Dosal and that DeBose accepted the offer. Additionally, Plaintiff

 sought to establish that DeBose’s 2019 contract was in all ways like Dosal’s and Wilcox’s; and

 provide written evidence of the 2019 contract itself from Human Resources for trial. DeBose

 contended in her motion for sanctions that but for USFBOT’s destruction, she would have presented

 evidence of her 2019 contract. DeBose argued she would have no way of knowing about the contract

 extensions of Wilcox or Dosal, but for the fact she was offered and received a similar agreement by

 Dosal in 2014.

        Damages

        Because of USFBOT’s destruction and also because of USFBOT’s and Ellucian’s

 misrepresentations, none of DeBose’s contract claims survived. As a result, Plaintiff has experienced

 actual damages. Defendant engaged in intentional affirmative acts, including destruction and lying,

 causing Plaintiff’s evidence to not be available for trial. Favors v. Fisher, 13 F.3d 1235, 1239 (8th

 Cir. 1994); Hicks v. Gates Rubber Company, 833 F. 2d 1406, 1418-19 (10th Cir. 1987). The injury to

 Ms. DeBose is multiplied because of the Defendant’s dishonesty to exclude DeBose’s contracts from

 the jury. The Defendant’s false affidavits and declarations are grounds for a “fraud on the court.”

 See Hull, 356 F.3d 98; Martin v. DaimlerChrysler Corp., 251 F.3d 691 (8th Cir. 2001). Defendant

 USFBOT subverted DeBose’s potential contract damages in the case. Plaintiff contended that she

 was “entitled to the benefit of a presumption that the destroyed documents would have bolstered her


                                                    8
Case 8:15-cv-02787-EAK-AEP Document 541 Filed 12/31/18 Page 9 of 11 PageID 9842



 case.” See Favors v Fisher, 13 F.3d 1235, 1239 (8th Cir. 1994); Hicks v. Gates Rubber Company,

 833 F.2d 1406, 1419 (10th Cir. 1987). However, no stipulation or adverse inference was given.

 Plaintiff lost one and half month of salary on the remainder of her 2015 contract; 325 days of sick

 leave6; and lost over 90 days of annual leave7. Additionally, Plaintiff lost five years of salary under

 her 2019 contract.

          B. The Prejudice cannot be Cured

          Plaintiff contends USFBOT destroyed and USFBOT and Ellucian withheld evidence to

 obtain favorable judgments. In determining bad faith, “[t]he court should weigh the degree of the

 spoliator’s culpability against the prejudice to the opposing party.” Flury v. Daimler Chrysler

 Corporation, 427 F.3d 939, 946 (11th Cir. 2005). In Flury, the Eleventh Circuit stated that: In

 determining whether dismissal is warranted, the court must consider: (1) whether the [plaintiff] was

 prejudiced as a result of the destruction of evidence; (2) whether the prejudice could be cured; (3) the

 practical importance of the evidence; (4) whether the [defendant] acted in good or bad faith; and (5)

 the potential for abuse if expert testimony about the evidence was not excluded. Id. at 945. With

 respect to the fourth factor, whether the [party] acted in good or bad faith, the Eleventh Circuit stated

 that “[t]he court should weigh the degree of the spoliator's culpability against the prejudice to the

 opposing party.” Id. at 946 (citing Bridgestone/Firestone North American Tire, LLC v. Campbell,

 574 S.E.2d 923, 927 (Ga. Ct. App. 2003)). USFBOT’s continued tactic of denying, then admitting

 when caught, and changing stories is bad faith. USFBOT only conceded Dosal and Wilcox had

 employment contracts after DeBose produced them from a third party public records request. Prior

 to entering the contracts in the record, USFBOT unequivocally stated that USFBOT no longer

 utilized employment contracts, thus DeBose could not possibly have a contract. In response to this



 6
  Plaintiff was not allowed to use her leave but was paid ¼ of her sick leave balance.
 7
  Plaintiff was grandfathered in under a contract provision to pay her full salary during any separation, without use
 of her annual leave. USFBOT forced Plaintiff to exhaust her annual leave during the forced separation.

                                                           9
Case 8:15-cv-02787-EAK-AEP Document 541 Filed 12/31/18 Page 10 of 11 PageID 9843



  motion, USFBOT will argue that despite Dosal’s and Wilcox’s 2019 contract extension, DeBose

  cannot produce her 2019 contract—as it previously argued that DeBose could not produce a 2015

  contract in USFBOT’s and Ellucian’s motions for summary judgment. The Defendants have lied to

  the Court repeatedly—not only about the Plaintiff’s contracts and the destruction but also about other

  discovery matters in the case.8 The Defendant’s lies and misrepresentations have damaged Plaintiff,

  resulting in lost damages and more litigation.

                                                      CONCLUSION

          WHEREFORE, Sanctions are appropriate to cure the prejudice and harm to Plaintiff and to

  address the lies and fraud that has been perpetrated upon DeBose and this Court. Plaintiff

  respectfully requests that the Court to enter an Order sanctioning the Defendants and granting other

  relief deemed just and proper.

          Submitted: December 31st, 2018                                _/s/ Angela DeBose_____________
                                                                        Angela DeBose, Plaintiff


                                      CERTIFICATE OF CONFERRAL

                 Plaintiff conferred with the Defendants regarding this motion.




  8
    Plaintiff and her former counsel, James Thompson, requested Paul Dosal’s emails in writing for the months leading
  up to DeBose’s termination (i.e. March, April, and May 2015). Defendants USFBOT and Ellucian nevertheless
  withheld the emails from discovery and pursuant to valid public records requests. The emails were requested to
  prove the racially-charged, derogatory statements against DeBose by USFBOT and tortious interference by Ellucian.
  [See May 23, 2017 Hearing, 53:4-7]. The emails were also requested to show USFBOT’s plans and collusion with
  Ellucian to retaliate and terminated DeBose for having engaged in protected activity. USFBOT’s counsel falsely
  stated to the Magistrate that the documents were produce to Plaintiff through a public records request. [May 23,
  2017 Hearing, 58:18-25; 59:1-15]. However, the emails for the months in question have never been produced to
  Plaintiff or her former counsel. In DeBose’s state court action (15-CA-005663), USFBOT, a state agency subject to
  Florida’s Sunshine Laws, has argued that DeBose wants the documents for her federal case. DeBose’s reason for
  requesting the documents does not exempt them or provide an affirmative defense. Defendant filed motions in
  limine in the instant case to exclude any arguments or evidence related to Plaintiff’s public records requests,
  statistical data requests, or state court actions in order that USFBOT might defeat Plaintiff’s disparate treatment
  discrimination claims; however, USFBOT failed.

                                                          10
Case 8:15-cv-02787-EAK-AEP Document 541 Filed 12/31/18 Page 11 of 11 PageID 9844



                                CERTIFICATION OF GOOD CAUSE

               Plaintiff states she is filing this motion for good cause and in good faith and not for any

       other purpose.

                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 31st day of December 2018, the above and foregoing was

  sent electronically to: Richard C. McCrea, Jr. and Cayla Page, Greenberg Traurig, P.A., 101 East

  Kennedy Boulevard, Suite 1900, Tampa, Florida 33602-5148; email: (mccrear@gtlaw.com;

  pagec@gtlaw.com) and Kimberly Doud, Littler Mendelson, 111 North Magnolia Avenue, Suite

  1250, Orlando, Florida 32801; email: (kdoud@littler.com).

                                                                  __/s/ Angela DeBose_______
                                                                  Angela DeBose
                                                                  1107 W. Kirby Street
                                                                  Tampa, Florida 33604
                                                                  Telephone: (813) 932-6959
                                                                  Email: awdebose@aol.com




                                                    11
